Walker, J.,
concurring. I concur in the opinion of the Court as delivered by Justice Montgomery, and also in the opinion'of Justice Qonnor, as his views in regard to one aspect of this case, which are therein fully and clearly expressed, coincide with mine, and I shall add but a few words to what he has so well said. The learned and able Judge who presided at the trial of this case charged the jury correctly as to the law of “premeditation and deliberation,” so far as the charge was confined to what occurred at the branch when Boone Potter and the defendant were overtaken by the posse, but he fell into error, I think, when he added: “If, in addition to the foregoing facts, you find that Clarence understood that the officers had a Avarrant for himself and had read it to him, and that he was then engaged in escaping from the officers, and that Boone understood this, and that they were acting in concert in flight, and you find that Boone and Clarence, from their acts and conduct, were acting in concert throughout and both had predetermined and agreed to resist arrest to the extent of taking the life of any one of the officers, being known, and with a premeditated purpose to kill to effect their purpose, and in pursuance of this purpose he handed Boone the pistol to kill the deceased, and Boone shot the deceased with the pistol and thereby inflicted injuries from which the deceased died, the prisoner is guilty of murder in the first degree, and you will so find.”
There was no evidence whatever as to any preconcerted *731design to resist arrest prior to tbe time tbe officers overtook and stopped them at tbe branch. Indeed, tbe evidence as to tbe transactions np to that time tended to prove directly tbe contrary. I do not tbink it can be successfully contended that tbe two men bad conceived tbe purpose to resist arrest when they were driving away from tbe officers and in the-direction of their borne with all possible speed. Even if Clarence bad not supposed that bis offer to give bis father as bail was satisfactory (and there is evidence to show that be did tbink it bad been accepted), and even if Boone Potter was aware of what bad taken place between Clarence and tbe officers and thought that they bad attempted to arrest him,, and if tbe two were not merely returning to their borne as they supposed they bad a right to do, but were attempting to escape from tbe officers, I yet do not think that tbe instruction which I have quoted from tbe charge of tbe Court was correct. There is a vast difference in law between trying to escape arrest and forming a conspiracy or preconcerted design to resist it. Tbe rights of tbe parties in .the two-cases given are essentially different, and this difference we stated fully at tbe last term in Sossamon v. Cruse, 133 N. C., 470. There is no proof in tbe case of anything said or done by tbe Potters when they were driving towards tbe branch that has the slightest tendency to show a preconcerted design to resist arrest, and this being so it only remains to be considered whether tbe instruction was calculated to prejudice tbe defendant. It is hardly necessary to argue this question, as tbe barm to tbe defendant is perfectly apparent on tbe face of tbe instruction. Nothing can be more prejudicial than a charge to tbe jury to convict based upon a theory not supported by the evidence. State v. Smith, 125 N. C., 615.